ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-05-28_ORD_01_NA_04_EN.txt.         SEPARATE OPINION OF JUDGE AD HOC SUR

 ranslation]

Agreement with the operative part of the Order — Points concerning
e position of a judge ad hoc — No analysis of the change in substance of
 lgium’s request for the indication of provisional measures — Need to
 pond to the Parties on their arguments — Method by which the Court
amines the preconditions for the exercise of its power to indicate
ovisional measures — Article 41 of the Statute gives the Court an
dependent power not subject to a prerequisite showing of the parties’ con-
nt — Replace the affirmative demonstration of prima facie jurisdiction and
missibility required by current practice with a negative demonstration —
mited to a finding that the Court is not manifestly without jurisdiction and
at the Application is not manifestly inadmissible — Disappearance of the sub-
 t of the dispute.

1. I have voted in favour of the decision of the Court in the present
 der, sharing in the conviction held by nearly all Members of the Court
at there is no need, on the grounds set out in the reasoning in the
 der, for the provisional measures sought by Belgium to guarantee that
r. Habré remains under the surveillance and control of the Senegalese
thorities. My purpose in this separate opinion is simply to make sev-
al points ; these have to do, first, with the special position occupied by
udge ad hoc, then with the method followed by the Court in laying the
oundwork for its decision and finally with the question of whether or
 t there is still a dispute between Belgium and Senegal in the present case.


                   THE POSITION OF A JUDGE AD HOC

2. A judge ad hoc is in every sense a judge, not the representative or
vocate of the party having chosen him, but he is a judge for the occa-
n, not a permanent judge. As Judge ad hoc Lauterpacht pointed out in
  separate opinion appended to the Court’s Order of 13 September
93 in the case concerning Application of the Convention on the Preven-
n and Punishment of the Crime of Genocide (Bosnia and Herze-
vina v. Yugoslavia) (Serbia and Montenegro) :
   “consistently with the duty of impartiality by which the ad hoc judge
   is bound, there is still something specific that distinguishes his role.
   He has, I believe, the special obligation to endeavour to ensure that,
   so far as is reasonable, every relevant argument in favour of the
   party that has appointed him has been fully appreciated in the
   course of collegial consideration and, ultimately, is reflected —

                                                                          66

  though not necessarily accepted — in any separate or dissenting
  opinion that he may write.” (Provisional Measures, Order of 13 Sep-
  tember 1993, I.C.J. Reports 1993, p. 409, para. 6.)

I subscribe to this analysis. I would only add my view that, for a judge
  hoc to ensure the proper hearing and appreciation of the arguments
 t forward by the party having chosen him, it is not enough for him
erely to express his own opinion, be it separate or dissenting, since in
 s case the arguments are simply reflected in an opinion appended to
e decision ; he is also under a duty to do his utmost to ensure that they
 ure in the decision itself, even if they are not upheld. It is only insofar
  he does not succeed in this that he should give voice personally to
ose arguments. Generally, a judge ad hoc is more naturally inclined to
e things from the parties’ perspective ; he is in a position to appreciate
ore fully how a decision will affect the parties and how they will per-
 ve it. Thus, he helps to ensure that, in keeping with the age-old maxim,
 tice is not only fair but also seen to be fair.

3. On this point, I have only one regret to express : that the Court did
 t consider it worthwhile to draw attention to the change in substance
  Belgium’s request for the indication of provisional measures and to
 te the significance of this. In replacing control by “Senegalese judicial
 thorities” with control by “Senegalese authorities”, Belgium signifi-
ntly changed the purport of its request. Under Senegalese law, placing
r. Habré under judicial supervision would have been possible only
he had been criminally charged and such a charge would have been
ntamount to granting Belgium the relief sought in one of its
 ncipal claims, i.e., Mr. Habré’s prosecution by Senegal. Had this
 ief been awarded, Belgium would have secured by provisional
easures what it is seeking on the merits, thereby prejudging any
 ure decision on the merits, notwithstanding that the Court’s
cision on jurisdiction and the admissibility of the Application is no
ore than prima facie. The relief thus sought manifestly exceeded
e permissible bounds of provisional measures and this argument,
opounded by Senegal at the hearings, would appear to have
ompted Belgium to amend the terms of its request to seek only
ontrol [by] the Senegalese authorities”, meaning administrative
ntrol and surveillance. Let it be added that the “Convention
ainst Torture”, invoked by Belgium as the basis for its request,
ovides only for the States parties to take “legal measures to ensure
 e suspect’s] presence”, “as provided in the law” of those States,
 t for judicial control (Art. 6, para. 1). As Mr. Habré is already
bject to administrative control, the final submission amounted to a
quest for such control to be made permanent, rather than for
new judicial measure required of Senegal.



                                                                         67

 4. The Court has confined itself to implicitly acknowledging this change
 the introductory paragraphs of its reasoning (paragraphs 15 and 34 of
e Order), wherein it sets out the Parties’ positions, and to considering
 ly Belgium’s final submission, saying nothing at all in its own analysis
aragraphs 56 to 73 of the Order) about the existence and significance of
 s change. However, the statement of reasoning should do more than
 t restate and organize the conflicting positions expressed in the written
 d oral proceedings ; it should also set out the steps in the Court’s logic
 d respond to the Parties on the arguments they have put forward.
 us, the arguments Senegal propounded on the initial request in the
arings — although Belgium has offered no explanation on the subject,
ose arguments in all likelihood led it to amend that request — have
om all appearances been ignored. This is to be regretted inasmuch as it
 important, vis-à-vis the Parties’ perception of the soundness of the
ourt’s decisions, for those decisions to lay out the positions of the
 rties fully and objectively and to offer assurance that the Parties’ views
 ve been given thorough consideration. This is especially important in
e present case, in which the Parties’ positions on other points evolved
 ring the hearings and these other changes are reflected in the decision.
  my view, to achieve this desirable result it would have been sufficient
r the Court to note in paragraph 60 or paragraph 61 : that as a result of
 lgium’s modification of its request in the course of the hearings, it was
   longer a question of forcing Senegal to take a new approach to
r. Habré, but instead simply of making it mandatory under interna-
 nal law for Senegal to maintain its present approach ; that Belgium
 s at liberty to amend the terms of its request ; and that the Court ruled
  the request as thus amended. As the Court determines its jurisdiction
 of the filing of the Application and assesses a request for provisional
easures as of the time of deliberation, it would have been helpful to
aw attention to this difference.


               THE METHOD FOLLOWED BY THE COURT

5. This is especially important given the increasing number of requests
r the indication of provisional measures ; regardless of their content,
ese often betoken a litigation strategy aimed at enabling a party whose
quest for provisional measures is granted to secure an advantage — at
 st a psychological one — in later proceedings. This fact moreover
 ds the Court to weigh very carefully those circumstances under which
will grant such measures, whose binding force has by now been firmly
 ablished (LaGrand (Germany v. United States of America), Judgment,
C.J. Reports 2001, p. 506, para. 109). Fortunately, the work of ration-
 zing the granting of provisional measures through the jurisprudence in
 ponse to the growing number of requests facing the Court, a task
gun a number of years and decisions ago, has by now been accom-
 shed and the method followed in the present Order illustrates it. The

                                                                        68

ourt has been particularly attentive to the manner in which it has set
 t its chain of reasoning and has exercised the utmost care and vigilance
 its choice of words to describe the steps to be followed in the exercise
 its power to indicate provisional measures, as established in Article 41
 the Statute of the Court. It has elaborated more on what it considers
 be the essential preconditions for the exercise of the power than on the
 wer itself. Thus, 22 paragraphs are devoted to the conditions and 12 to
e exercise of the power in the present circumstances.


6. The Court has thereby made clear its concern to take the greatest
 ssible account of State consent to its jurisdiction by carefully consid-
 ng its jurisdiction and the admissibility of the Application, even prima
cie. It considers it particularly important to do so, given that the bind-
g force of provisional measures is now beyond doubt and the Court
 ls itself duty-bound to ascertain that the exercise of its power to indi-
te provisional measures is founded on bases which are plausible at the
 tset. Yet it might be asked whether the Court is not overcautious on
 s point and whether this cautiousness may not actually lead to out-
mes that can subsequently be seen as adversely affecting how its deci-
 ns are perceived.
7. Before turning to that question, a preliminary one : may a judge ad
c issue an opinion on points concerning the jurisprudence and extend-
g beyond the scope of the specific case before the Court ? Should he not
nfine himself to the case for which he has been chosen without ventur-
g into broader issues ? He undoubtedly may do so, since he is a judge
 d since the entirety of the case before the Court and the Court’s
ethod in addressing it are of full concern to him. It is especially clear
at he may, since his duty is not to represent the party which chose him
 t to don the mantle of independence and objectivity borne by all
dges, even though he may be subjectively inclined, no doubt uninten-
 nally, to have a particular interest in seeing that the positions of that
 rty are given fair consideration. He may even be freer in the general
 inions he expresses than a permanent judge, as he is less constrained by
e settled jurisprudence and freer to explore alternative paths.

8. To return to the Court’s possibly excessive cautiousness in respect
  the conditions for exercising its power under Article 41, it will be
 served that the Court’s power under this Article is truly independent ;
  such, it is not subject to any prerequisite demonstration that the
 rties have consented to the Court’s jurisdiction. In other words, this
 wer derives from the Statute, not from the consent of the parties. In
 s respect it is similar to that conferred on the Court by Article 36,
 ragraph 6, of the Statute, i.e., the power to decide whether it has juris-
ction in the face of a challenge by one of the parties : “In the event of a
 pute as to whether the Court has jurisdiction, the matter shall be set-
d by the decision of the Court.” Along the same lines, all that Arti-

                                                                        69

   41 demands of the Court is that it satisfy itself that the circumstances
  the case require the indication of provisional measures to preserve the
  pective rights of either party. While the Court may of course include
mong these circumstances the likelihood that it has jurisdiction and that
e Application is admissible, nothing strictly requires it to do so.
 9. It would no doubt be pointless and even risky for the Court to indi-
 te provisional measures when its jurisdiction is clearly lacking, because
r example : there is no express basis for it, no unilateral declaration
 der Article 36, paragraph 2, recognizing the Court’s jurisdiction ; or a
  ervation clearly excludes it ; or there is no compromissory clause in a
  aty ; or a party has rejected such a clause. The Court’s lack of jurisdic-
  n in these cases is manifest, as would be the inadmissibility of an appli-
 tion founded on a treaty not in force, or brought against a State that is
 t party to the treaty in question and has not assumed the obligations
 der it. But the Court could satisfy itself in other situations with a find-
g that it does not manifestly lack jurisdiction, because there is an
 press basis of jurisdiction which it can rely on, and that the Application
  not manifestly inadmissible, to conclude that under these circum-
  nces it is empowered to exercise its independent power, either at the
quest of a party or on its own motion. In such cases it would focus its
 amination of the need for provisional measures on the actual substance
  the request and on the factors which may make such measures essen-
 l, that is to say, urgency, the importance of the rights to be preserved,
 d the risk of irreparable injury if no such measures are ordered.

 10. The Court would thus replace the affirmative showing required by
  current practice — that it has prima facie jurisdiction and the Applica-
 n is prima facie admissible — with a negative showing — that it is not
anifestly without jurisdiction and the Application is not manifestly
admissible. This simplification would not appear to present any draw-
 cks in cases where the Court holds that provisional measures are not
cessary, where, in other words, it rejects a request for them. But what
 out cases where it decides to order such measures, with the risk that it
 ght later conclude that it lacks jurisdiction or that the Application is
admissible ? The situation would be no different from that now prevail-
g, because a prima facie examination leading to provisional findings in
e affirmative may very well fail to be confirmed subsequently. The
 ulting drawback would however be less important here, because the
ourt would have committed itself to a lesser degree and would not run
e risk of being seen to have taken inconsistent positions.
 11. True, a prima facie examination does not prejudge subsequent
 estions, as the Court regularly points out – for example, in para-
aph 74 of the present Order. But, first, it is not easy — and that much
 rder for non-specialists — to distinguish between matters within the
ope of prima facie examination and those within the scope of in-depth
amination. A perception may arise that the line between them is vague,
 fting, and dependent on the circumstances, and a two-fold risk thereby

                                                                         70

sues : that in fact a presumption of jurisdiction or admissibility is cre-
ed when these are found prima facie ; and that there then arises a sense
 inconsistency in the Court’s case law if the Court, having found juris-
ction and admissibility prima facie, then goes on ultimately to deny
em. This would be liable to produce, mutatis mutandis, the situation,
 fortunate in all regards, in which the Court found itself after the Judg-
ent in the South West Africa case in 1966 ((Ethiopia v. South Africa ;
beria v. South Africa), Second Phase, Judgment, I.C.J. Reports 1966,
 292).
 12. Were it to limit itself to a simple, summary analysis, rejecting the
 ssibility of ordering provisional measures only if it deemed itself mani-
 tly without jurisdiction or the Application manifestly inadmissible, the
ourt would also be able to devote more time and attention to all of the
 cumstances, legal and factual, which might make such measures essen-
 l, thereby fully meeting the requirements of Article 41 ; it would do so
 tead of conducting the initial examination of jurisdiction and admis-
 ility, in respect of which the starting-point is clear but the end-point
uch less so. One might even venture to presuppose that an examination
  manifest lack of jurisdiction and manifest inadmissibility would not
cessarily differ much from current practice. Yet, by taking a negative
 tead of affirmative provisional position, the Court would ward off all
 ticism as to inconsistency in judgment, if not even reversal of position.
 would moreover be acting more in keeping with Article 41 of the Stat-
e, and the Rules of Court, which also say nothing about issues of juris-
ction and admissibility in connection with provisional measures
 rts. 73-78 of the Rules of Court). To reach this point, the Court’s juris-
udence would have to evolve — but there have already been significant
velopments in the law of provisional measures against the backdrop of
e growing role played by international courts.


        THE DISAPPEARANCE OF THE SUBJECT OF THE DISPUTE

 13. Without now entering into an in-depth examination of the issue of
hether a dispute existed between Belgium and Senegal when the Appli-
tion was filed, we can ask whether any such dispute still existed when
e decision on the Order was made. It is appropriate here to reflect on
e very concept of a justiciable dispute, which it is the Court’s function,
  the words of Article 38, paragraph 1, of the Statute, “to decide in
cordance with international law” — that is to say, that the Court must
ncern itself with the actual dispute laid before it, not make general,
 stract pronouncements of law, the scope of which would in any event
 limited by the fact that the doctrine of res judicata restricts the binding
rce of a decision to the parties. In the present case, while Belgium main-
 ns that Senegal has violated the Convention against Torture by failing
 prosecute Mr. Habré, if not extradite him, or by excessively delaying
e prosecution, it does not ask the Court in its Application to find this

                                                                         71

eged violation. The relief it seeks is declaratory in nature and aims at a
 tement by the Court that Senegal is under an obligation to prosecute
r. Habré or, failing which, to extradite him. But it is clear that, assum-
g there to have been possible uncertainty on this subject when the
pplication was filed, the judicial debate has, in my opinion, shown that
ere was no dispute, or there is no longer any, between the Parties on
ese points.
14. I find the following statement in paragraph 48 of the Order to be
appropriate :
  “the Parties nonetheless seem to continue to differ on other ques-
  tions relating to the interpretation or application of the Convention
  against Torture, such as that of the time frame within which the
  obligations provided for in Article 7 must be fulfilled or that of the
  circumstances (financial, legal or other difficulties) which might be
  relevant in considering whether or not a failure to fulfil those obli-
  gations has occurred ; whereas, moreover, the Parties seem to con-
  tinue to hold differing views as to how Senegal should fulfil its treaty
  obligations”.
These differences are not the subject-matter of the claim presented by
 lgium but merely elements of the grounds supporting its Application.
hile the view may no doubt be taken, in reliance on the seminal deci-
 n in the Mavrommatis case, that “[a] dispute is a disagreement on a
 int of law or fact, a conflict of legal views or of interests between two
rsons” (Mavrommatis Palestine Concessions, Judgment No. 2, 1924,
C.I.J., Series A, No. 2, p. 11), deeper analysis of the jurisprudence
 ints to a narrower meaning of “dispute”, at least when seen from the
dicial perspective. As Professor Jean Combacau has written in sum-
arizing this analysis,
  “disagreements, conflicts . . . constitute disputes only if they emerge
  in connection with a claim asserted by one State against another and
  rejected by the second ; neither abstract debates . . . nor even differ-
  ing judgments as to the behaviour that should be adopted in a given
  situation fall within the category of international dispute : the con-
  cept of international dispute implies the assertion of conflicting
  claims, not just arguments ; and a dispute arises only where one State
  demands certain conduct on the part of another and meets with a
  refusal” (Jean Combacau and Serge Sur, Droit international public,
  8th ed., 2008, p. 556) [translation by the Registry].
 us, “[i]t must be shown that the claim of one party is positively
 posed by the other” (case concerning South West Africa (Ethiopia v.
 uth Africa ; Liberia v. South Africa), Preliminary Objections, Judg-
 nt, I.C.J. Reports 1962, p. 328).
15. That being the case, it is difficult to see any dispute between Bel-
um and Senegal. The two States are in agreement that the “Convention
ainst Torture” places the States party to it under an obligation to

                                                                       72

 ablish their criminal jurisdiction and to prosecute persons accused of
e crimes it covers or, failing that, to extradite them. Senegal has expres-
d its resolve to prosecute, as demanded of it by Belgium, whose
pplication does not refer to any specific time frame but rather to a deci-
 n in principle. The steps taken by Senegal in amending its constitution
 d legislation to establish its jurisdiction to conduct such a trial are con-
ete, have been taken without undue delay and give proof of its sincer-
 ; it is clear to see what it has done, and continues to do, to obtain the
sistance needed to hold the trial. Given this, and it being advisable to
 rain in the present separate opinion from proceeding any further so as
 avoid encroaching on substantive issues which may come before the
ourt later in the proceedings, it is apparent that the dispute, assuming it
  have existed earlier, no longer exists as the present Order is being
 nded down, since Belgium’s claims have been satisfied by Senegal’s
peated statements that it will try Mr. Habré as soon as possible for all
 the crimes of which he stands accused. In my view, the Court should
 ve so found and inferred the consequences by declaring, as it did in the
ses concerning Nuclear Tests ((Australia v. France) and (New Zea-
nd v. France), Judgment, I.C.J. Reports 1974, p. 272), that, as the
 im has by now ceased to have any object, there is no longer anything
 be decided.

                                                    (Signed) Serge SUR.




                                                                          73

